              Case 21-10023-JTD   Doc 202-3    Filed 04/09/21   Page 1 of 4




                                      EXHIBIT B

                                  Proof of Claim Form




DOCS DE233776.3 92203/001
                             Case 21-10023-JTD                        Doc 202-3               Filed 04/09/21                 Page 2 of 4




  Debtor 1          Wardman Hotel Owner, L.L.C.

  pebtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the: District of Delaware

  ease number 21-10023 (JTD)


 Official Form 410
Proof of Claim                                                                                                                                                    04119

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                Identify the Claim

1. Who is the current
   creditor?
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor

   Has this claim been
                                 ❑ No
   acquired from
   someone else?                 ❑ Yes. From whom?

   Where should notices          Where should notices to the creditor be sent?                               Where should payments to the creditof be sent? (if
   and payments to the                                                                                       different)
   creditor be sent?
   Federal Ruie of               Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                 Number          Street                                                      Number          Street


                                 City                               State                   ZIP Code         City                          State                  ZIP Code

                                 Contact phone                                                               Contact phone

                                 Contact email                                                               Contact email



                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):




   Does this claim amend         ❑ No
   one already filed?            ❑Yes. Claim number on court claims registry (if known)                                               Filed on
                                                                                                                                                   MM I DD   / YYYY


   Do you know if anyone         ❑ No
   else has filed a proof        ❑Yes. Who made the earlier filing?
   of claim for this claim?




  Official Form 410                                                         Proof of Claim                                                               page 1
                            Case 21-10023-JTD                    Doc 202-3            Filed 04/09/21              Page 3 of 4




            Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number ❑ NO
   you use to identify the ❑Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?                                                   Does this amount include interest or other charges?
                                                                            ❑ No
                                                                            ❑ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                    charges required by Bankruptcy Rule 3001(c)(2)(A).


   What is the basis of the      Examples: Goods sold, money loaned, lease, services pertormed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim   ❑ No
   secured?                      ❑Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                           ❑ Reai estate. If the claim is secured by the debtor's principal residence, fide a Mortgage Proof of Claim
                                                          Attachment (Official Form 410-A) with this Proof of Claim.
                                           ❑ Motor vehicle
                                           ❑ Other. Describe:


                                           Basis for pertection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of. property:                           $
                                           Amount of the claim that is secured:          $

                                           Amount of the claim that is unsecured:                                 (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $.


                                           Annual Interest Rate (when case was filed)
                                           ❑ Fixed
                                           ❑ Variable



10. Is this claim based on a     ❑ No
    lease?
                                 ❑ Yes. Amount necessary to cure any default as of the date of the petition.


11. Is this claim subject to a   ❑ No
    right of setoff?
                                 ❑ Yes. Identify the property:




 Official Form 410                                                   Proof of Claim                                                         page 2
                            Case 21-10023-JTD                          Doc 202-3               Filed 04/09/21                 Page 4 of 4




12. Is all or part of the claim     ❑ No
    entitled to priority under
    11 U.S.C. § 507(a)?            ❑Yes. Check one:                                                                                                Amount entitled to priority

   A claim may be partly                  ❑Domestic support 9bligations (including alimony and child support) under
   priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $
   nonpriority. For example,
   in some categories, the                ❑ Up to $3,025"` of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                    personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
   entitled to priority.
                                          ❑ Wages, salaries, or commissions (up to $13,650') earned within 180 days before the
                                            bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                    $
                                            11 U.S.C. § 507(a)(4).
                                          ❑ Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                          ❑ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).

                                          ❑ Other. Specify subsection of 11 U.S.C. § 507(a)(~ that applies.

                                            Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



            Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                ❑ I am the creditor.
 FRBP 9011(b).                    ❑ I am the creditor's attorney or authorized agent.
If you file this claim            ❑ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP              [] I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes courts
to establish local rules
speafying wht    a a signature
is.                            I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                               amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000,          and correct.
imprisoned for up to 5
years, or both.
                               ~ declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157, and
3571.
                               Executed on date
                                                   MM / DD / YYYY




                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                         First name                           Middle name                            Last name

                                  Title

                                  Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                         Number            Street


                                                         City                                                         State          ZIP Code

                                  Contact phone                                                                       Email




Official Form 410                                                           Proof of Claim                                                                 page 3
